Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 6,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00859-CV
                                   ____________

                   IN RE SOLUM ENGINEERING, INC., Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   61st District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2011-35151



                     MEMORANDUM                     OPINION

      On October 5, 2011, relator filed a motion for emergency stay and petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Al Bennett, presiding judge of the 61st District Court of Harris County, to set aside his
order of September 20, 2011, granting defendant Lori A. Hood’s motion to reinstate for the
purpose of hearing and ruling on Hood’s motion for sanctions. Relator’s motion for
emergency stay requests we stay the scheduled hearing on sanctions until the petition is
decided.

      Relator has not established that it is entitled to mandamus relief. We deny relator’s
petition for writ of mandamus. Accordingly, the motion for emergency stay is denied.




                                         PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.




                                            2